Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Tuttle on June 01, 2022.

The application has been amended as follows: 

18.       (Currently amended) A method, comprising:
receiving information from an outward-facing head-mounted depth camera about an environment;
presenting one or more virtual objects on a head-mounted display so that the virtual objects appear to be positioned within the environment;
determining a position of the head-mounted display within the environment;
            assigning a position within the environment to a first joint of a user’s limb that is located outside of a field-of-view of the depth camera, the assigned position based at least on the determined position of the head-mounted display and a pre-determined spatial relationship between the first joint of the user’s limb and 
determining a position of a second joint of the user’s limb, distal to the first joint, based at least on pixels of a depth map corresponding to the user as determined from the information received from the depth camera;
determining a ray from a portion of the second joint of the user’s limb based on the assigned position of the first joint of the user’s limb second joint of the user’s limb; and
responsive to the determined ray intersecting with a virtual object positioned within the environment, indicate to the user that the virtual object is being targeted.

19. (Canceled)

Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175                                                                                                                                                                                                      
Saturday, June 4, 2022